DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the application filed on 12/18/20.  Examiner acknowledged that claims 1-20 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as presented are allowable.
The information disclosure statement (IDS) submitted on 12/18/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-20 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…determine a peak maximum power, Ppeakmax, based on a maximum average power, Pavgmax, and a maximum absolute power, Pabsmax, of the RF generator and the predetermined duty cycle…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claims 1, 8 and 15, (claims 2-7, 9-14 and 16-20 are allowed as being dependent on the respective claims 1, 8 and 15).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Yuzurihara (WO 2011/016266).
Yuzurihara discloses a pulse-modulated HF control method for controlling the amplitude of pulse output and duty ratio of pulse output.  However, Yuzurihara fails to disclose determine a peak maximum power, Ppeakmax, based on a maximum average power, Pavgmax, and a maximum absolute power, Pabsmax, of the RF generator and the predetermined duty cycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844